DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Preliminary Amendment filed 08/14/2020 has been entered.  The amended Specification contains no new matter.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Rodriguez (Reg. No. 60,236) on 02/11/2021.

The application has been amended as follows: 

Specification:

[0003] There are many situations in which a message is sent and a sender later wishes to recall the message. However, a sender of the message is typically unable to review and recall a message that has already been sent. Message recall capability has been implemented in over-the-top content (OTT) environments through proprietary protocols, but this capability is typically not available in a RCS. The OTT communication services are provided by a single cloud based service provider, whereas the RCS is provided by mobile operators. The RCS fits into existing telecoms services in which mobile operators interconnect traffic. Similarly, current RCS does not support a re-fetching IMDN messages for poll messages, and IMDN messages for Emoticons.

[0009] Another object of the embodiments is to provide IMDN messages for poll messages in the RCS system.

[0010] Another object of the embodiments is to provide the IMDN messages for emoticons in the RCS system.

[0011] Another object of the embodiments is to provide the IMDN messages for managing forward message in the RCS system based on the emoticons.

[0012] Accordingly, the embodiments herein provide a method for handling an Instant Message Disposition Notification (IMDN) message in a rich communication service (RCS) system. The method includes receiving, by a first electronic device, a content from at least one second electronic device. Further, the method includes displaying, by the first electronic device, the content. Further, the method includes deleting, by the first electronic device, the content. Further, the method includes sending, by a first electronic device, an IMDN message to restore a content deleted by the first electronic device to at least one second electronic device. The IMDN restoremessage comprises an IMDN

[0013] In an embodiment, the method further includes receiving, by the at least one second electronic device, the IMDN message from the first electronic device. Further, the method includes determining, by the at least one second electronic device, the deleted content based on the IMDN identifier. Further, the method includes sending, by the at least one second electronic device, the deleted content to the first electronic device.

IMDN message indicating that the uploading is paused to the first electronic device, receiving a resume event from the first electronic device, continuing the uploading of the content to the first electronic device based on the resume event, sending an IMDN message indicating that the uploading is resumed to the first electronic device, and sending the deleted content to the first electronic device.

[0017] In an embodiment, the method further includes sending, by the first electronic device, a RCS message to the at least one second electronic device. Further, the method includes receiving, by the first electronic device, a first IMDN

[0019] In an embodiment, the method further includes uploading, by the at least one second electronic device, the content to a content sever. Further, the method includes receiving, by the at least one second electronic device, a pause event from the first electronic device. Further, the method includes pausing, by the at least one second electronic device, the uploading of the content to the content server based on the pause event. Further, the method includes sending, by the at least one second electronic device, an IMDN message indicating that the uploading is paused to the first electronic device. Further, the method includes receiving, by the at least one second electronic device, a resume event from the first electronic device. Further, the method includes continuing, by the at least one second electronic device, the uploading of the content to the content server based on the resume event. Further, IMDN message indicating that the uploading is resumed to the first electronic device.
[0021] In an embodiment, the method further includes sending, by the first electronic device, a poll message to the at least one second electronic device. The poll message includes a plurality of options. Further, the method includes receiving, by the first electronic device, a poll response comprising at least one option selected form the plurality of options from each of the at least one second electronic device. Further, the method includes publishing, by the first electronic device, the at least one selected option from each of the at least one second electronic device by sending an IMDN message comprising the at least one selected option to the at least one second electronic device.

[0025] Accordingly, the embodiments herein provide a system for handling an Instant Message Disposition Notification (IMDN) message in a rich communication service (RCS) system. The system includes a first electronic device and at least one second electronic device. The first electronic device is configured to receive a content from at least one second electronic device, display the content, and delete the content. The first electronic device is configured to send an IMDN restore message to restore a content deleted by the first electronic device to the at least one second electronic device. The IMDN restoremessage comprises an IMDN IMDN message from the first electronic device, determine the deleted content based on the IMDN identifier, and send the deleted content to the first electronic device.

[0040] FIG. 13 is a flow diagram illustrating various operations for handling the IMDN message in the RCS system, while managing the IMDN messages for poll messages in the RCS system, according to the embodiments as disclosed herein;

[0041] FIG. 14 and FIG. 15 are sequential diagrams illustrating various operations involved in providing IMDN messages for the poll messages, according to the embodiments as disclosed herein;

[0042] FIG. 16 is a flow diagram illustrating various operations for handling the IMDN message in the RCS system, while managing the IMDN messages for the Emoticons in the RCS system, according to the embodiments as disclosed herein; 

[0043] FIG. 17 is a sequential diagram illustrating various operations involved in providing IMDN messages for the emoticons, according to the embodiments as disclosed herein;

[0052] Accordingly, the embodiments herein achieve a method for handling an Instant Message Disposition Notification (IMDN) message in a rich communication service (RCS) system. The method includes receiving, by a first electronic device, a content from at least one second electronic device. Further, the method includes displaying, by the first electronic device, the content. Further, the method includes deleting, by the first electronic device, the content. Further, the method includes sending, by a first electronic device, an IMDN message to restore a content deleted by the first electronic device to at least one second electronic device. The IMDN restoremessage comprises an IMDNIMDN message from the first electronic device. Further, the method includes determining, by the at least one second electronic device, the deleted content based on the IMDN identifier. Further, the method includes sending, by the at least one second electronic device, the deleted content to the first electronic device.

[0056] In an embodiment, the first electronic device 100a is configured to send a RCS message to the at least one second electronic device 100b-100n. Based on the RCS message, the first electronic device 100a is configured to receive a first IMDN

[0057] In an example, Common Profile for Instant Messaging (CPIM) messages can be embedded within Message Session Relay Protocol (MSRP) messages or Session Initiation Protocol (SIP) messages to exchange the messages between the first electronic device 100a and the second electronic device 100b. The proposed method can be used to add new CPIM header "Seq" to indicate the sequence number of the flow, when the same IMDN id is exchanged between the first electronic device 100a (i.e., MO side) and the second electronic device 100b (i.e., MT side). This will help to identify the IMDN response for particular sequence number. This new header, helps in case of update, delete, pause/resume IMDN messages flow between the first electronic device 100a and the second electronic device 100b.

[0058] Further, the first electronic device 100a is configured to receive a second IMDN

[0059] In another embodiment, the first electronic device is configured to receive a content from at least one second electronic device, display the content, and delete the content. The content can be, for example, but not limited to a message, a voice message, an audio content, a video, a multimedia or the like. The content is displayed in an application (e.g., chat application, instant messaging application, a social media application or the like). After deleting the content, if the electronic device 100a wants to restore the deleted content, the first electronic device 100a is configured to send an IMDN message to restore a content deleted by the first electronic device 100a to the at least one second electronic device 100b-100n. The IMDN restoremessage includes an IMDNIMDN message from the first 

[0061] In an embodiment, the at least one second electronic device 100b-100n is configured to send the deleted content to the first electronic device 100a by receiving a pause event from the first electronic device 100a, pausing the sending of the content to the first electronic device 100a based on the pause event, sending the IMDN message indicating that the uploading is paused to the first electronic device 100a, receiving the resume event from the first electronic device 100a, continuing the uploading of the content to the first electronic device 100a based on the resume event, sending an IMDN message indicating that the uploading is resumed to the first electronic device 100a, and sending the deleted content to the first electronic device 100a.

[0065] In another embodiment, the at least one second electronic device 100b-100n is configured to upload the content to a content sever 200. Further, the at least one second electronic device 100b-100n is configured to receive a pause event from the first electronic device 100a. Further, the at least one second electronic device 100b-100n is configured to pause the uploading of the content to the content server 200 based on the pause event. Further, the at least one second electronic device 100b-100n is configured to send the IMDN message indicating that the uploading is paused to the first electronic device 100a or the content server 200. Further, the at least one second electronic device 100b-100n is configured to receive a resume event from the first electronic device 100a. Further, the at least one second electronic device 100b-100n is configured to continue the uploading of the content to the content server 200 or the first electronic device 100a based on the resume event. Further, the at least one second electronic device 100b-100n is configured to send an IMDN message indicating that the uploading is resumed to the first electronic device 100a.

[0067] In another embodiment, the first electronic device 100a is configured to send a poll message to the at least one second electronic device 100b-100n. The poll message includes a plurality of IMDN message comprising the at least one selected option to the at least one second electronic device 100b-100n.

[0069] In an embodiment, the RCS handler 110 is configured to send the RCS message to the at least one second electronic device 100b-100n. Based on the RCS message, the RCS handler 110 is configured to receive the first IMDN

[0070] In another embodiment, the RCS handler 110 is configured to send the IMDN restore message to restore the message deleted by user of the first electronic device 100a to the at least one second electronic device 100b-100n. The IMDN restoremessage includes the IMDNIMDN message from the first electronic device 100a. Further, the RCS handler 110 is configured to determine the deleted content based on the IMDN identifier. Further, the RCS handler 110 is configured to send the deleted content to the first electronic device 100a.

[0071] In another embodiment, the RCS handler 110 is configured to upload the content to the content sever 200. Further, the RCS handler 110 is configured to receive the pause event from the first IMDN message indicating that the uploading is paused to the first electronic device 100a or the content server 200

[0072] In another embodiment, the RCS handler 110 is configured to receive the resume event from the first electronic device 100a. Further, RCS handler 110 is configured to continue the uploading of the content to the content server 200 or the first electronic device 100a based on the resume event. Further, the RCS handler 110 is configured to send the IMDN message indicating that the uploading is resumed to the first electronic device 100a.

[0074] In another embodiment, the RCS handler 110 is configured to send the poll message to the at least one second electronic device 100b-100n. The poll message includes a plurality of options. Further, the RCS handler 110 is configured to receive the poll response comprising at least one option selected form the plurality of options from each of the at least one second electronic device 100b-100n. Further, the RCS handler 110 is configured to publish the at least one selected option from each of the at least one second electronic device 100b-100n by sending the IMDN message comprising the at least one selected option to the at least one second electronic device 100b-100n.

[0079] In an embodiment, the unread messages modification engine 110a is configured to send the RCS message to the at least one second electronic device 100b-100n. Based on the RCS message, the unread messages modification engine 110a is configured to receive the first IMDN

[0080] In another embodiment, the content re-fetching engine 110b is configured to send the IMDN message to restore the message deleted by user of the first electronic device 100a to the at least one second electronic device 100b-100n. The IMDN restoremessage includes the IMDNIMDN message from the first electronic device 100a. Further, the content re-fetching engine 110b is configured to determine the deleted content based on the IMDN identifier. Further, the content re-fetching engine 110b is configured to send the deleted content to the first electronic device 100a.

[0082] In an embodiment, the content re-fetching engine 110b is configured to send the deleted content to the first electronic device 100a by receiving a pause event from the first electronic device 100a, pausing the sending of the content to the first electronic device 100a based on the pause event, sending the IMDN message indicating that the uploading is paused to the first electronic device 100a, receiving the resume event from the first electronic device 100a, continuing the uploading of the content to the first electronic device 100a based on the resume event, sending an IMDN message indicating that the uploading is resumed to the first electronic device 100a, and sending the deleted content to the first electronic device 100a.

[0084] In another embodiment, the pause event controller 110c is configured to upload the content to the content sever 200. Further, the pause event controller 110c is configured to receive the pause event from the first electronic device 100a. Further, the pause event controller 110c is configured to pause the uploading of the content to the content server 200 based on the pause event. Further, the pause event controller 110c is configured to send the IMDN message indicating that the uploading is paused to the first electronic device 100a or the content server 200

IMDN message indicating that the uploading is resumed to the first electronic device 100a.

[0087] In another embodiment, the poll message controller 110e is configured to send the poll message to the at least one second electronic device 100b-100n. The poll message includes a plurality of options. Further, the poll message controller 110e is configured to receive the poll response comprising at least one option selected form the plurality of options from each of the at least one second electronic device 100b-100n. Further, the poll message controller 110e is configured to publish the at least one selected option from each of the at least one second electronic device 100b-100n by sending the IMDN message comprising the at least one selected option to the at least one second electronic device 100b-100n.

[0090] At 402, the method includes sending, by the first electronic device 100a, the RCS message to at least one second electronic device 100b-100n. At 404, the method includes receiving, by the first electronic device 100a, the first IMDN

[0092] FIG. 5 is a sequential diagram illustrating operations involved in updating/modifying the unread messages in the RCS system, according to the embodiments as disclosed herein. At 502, the first IMDN message including an update information from the second electronic device 100b. At 512, the first electronic device 100a receives the IMDN message including a read information from the second electronic device 100b.

[0093] FIG. 6a and FIG. 6b illustrate example scenarios of updating/modifying unread messages in the RCS system, according to the embodiments as disclosed herein. More often the user of types some content on the first electronic device 100a and sends the content to the second electronic device 100b. Later, the user of the first electronic device realizes that the content sent is not proper and message need to be modified. Based on the proposed method, the user can update/modify the content, at the first electronic device 100a. Further, the modified content will be reflected and the user would be notified with the update status. In an example, the first electronic device 100a sends the message as "shall we go for movie today?" to the second electronic device 100b as shown in the FIG. 6a. The first electronic device 100a receives a delivery confirmation from the second electronic device 100b. Consider, the user of the first electronic device 100a decided to change the place and time, since recipient not yet read the message, the user of the electronic device 100 modifies the message as "Shall we go for cricket tomorrow?" and sends to the second electronic device 100b as shown in the FIG. 6b. The first electronic device 100a receives the IMDN message including the update information from the second electronic device 100b. The first electronic device 100a receives the IMDN message including the read information from the second electronic device 100b.

IMDN restore message to restore the message deleted by the first electronic device 100a to the at least one second electronic device 100b-100n. The IMDN restore messageIMDN message from the first electronic device 100a. At 712, the method includes determining, by the at least one second electronic device 100b-100n, the deleted content based on the IMDN identifier. At 714, the method includes sending, by the at least one second electronic device 100b-100n, the deleted content to the first electronic device 100a. At 716, the method includes uploading, by the at least one second electronic device 100b-100n, the deleted content to the content server 200. Further, the first electronic device 100a receives the deleted content from the content server 200.

[0098] At 802, the communication session is established between the first electronic device 100a and the second electronic device 100b. The second electronic device 100b sends the MSRP MESSAGE to the first electronic device 100a. The image received from the recipient is deleted by the user of the first electronic device and the user of the first electronic device 100a wants to re-fetch the image. At 806, the first electronic device 100a sends the IMDN message includes restore information to the second electronic device 100b. At 808, the second electronic device 100b sends the MSRP MESSAGE to the first electronic device 100a. Based on the MSRP MESSAGE, the first electronic device 100a obtains the image from the server at 810.

[0100] As shown in the FIG. 9a and FIG. 9b, in order to restore the image, the deleted message side, a new IMDNIMDN message with <restore>, the second electronic device 100b will search for the IMDN id, and if it is a message, the 

[0102] At 1002, the method includes uploading, by the at least one second electronic device 100b-100n, the content to the content sever 200. At 1004, the method includes receiving, by the at least one second electronic device 100b-100n, the pause event from the first electronic device 100a. At 1006, the method includes pausing, by the at least one second electronic device 100b-100n, the uploading of the content to the content server 200 based on the pause event. At 1008, the method includes sending, by the at least one second electronic device 100b-100n, the IMDN notification indicating that the uploading is paused to the first electronic device 100a. At 1010, the method includes receiving, by the at least one second electronic device 100b-100n, the resume event from the first electronic device 100a. At 1012, the method includes continuing, by the at least one second electronic device 1100b-100n, the uploading of the content to the content server 200 based on the resume event. At 1014, the method includes sending, by the at least one second electronic device 100b-100n, an IMDN message indicating that the uploading is resumed to the first electronic device 100a.

[0106] FIG. 12 illustrates an example scenario of pausing/resuming the media content in case of a simultaneous file transfer, according to the embodiments as disclosed herein. The proposed method can be used to optimize the upload and download the content through file transfer over HTTP. The file resume/ pause scenarios can also be handled in a session by adding pause and resume IMDN messages. When the user at the first electronic device 100a pauses the transfer in case of simultaneous upload / download, the first electronic device 100a (i.e., MO device) informs the second electronic device 100b (e.g., MT) about the "pause" status, so that second electronic device 100b doesn't try. In this way pause/resume/cancel events can be handled between the devices reliably using the IMDN messages.

IMDN messages for poll messages in the RCS system, according to the embodiments as disclosed herein. The operations (1302-1306) are performed by the poll message controller 110e.

[0108] At 1302, the method includes sending, by the first electronic device 100a, the poll message to the at least one second electronic device 100b-100n, wherein the poll message includes a plurality of options. At 1304, the method includes receiving, by the first electronic device 100a, the poll response comprising at least one option selected form the plurality of options from each of the at least one second electronic device 100b-100n. At 1306, the method includes publishing, by the first electronic device 100a, the at least one selected option from each of the at least one second electronic device by sending the IMDN message comprising the at least one selected option to the at least one second electronic device 100b-100n.

[0110] FIG. 14 and FIG. 15 are sequential diagrams illustrating various operations involved in providing IMDN messages for the poll messages, according to the embodiments as disclosed herein. 

[0111] As shown in the FIG. 14, at 1402, the session established is established amount the first electronic device 100a, the second electronic device 100b and the server 200. At 1404 and At 1406, the server 200 sends MSRP message to the second electronic device 100b and the first electronic device 100a, respectively. At 1408, the second electronic device 100b sends the IMDN message including option-1 to the server 200. At 1410, the first electronic device 100a sends the IMDN message including option-2 to the server 200. At 1412 and At 1414, the server 200 sends MSRP to the second electronic device 100b and the first electronic device 100a, respectively.

[0112] In an example, the poll messages lets the user to write a question and some possible answers, send them to everyone in a group chat, and then see what is most popular. So the user can IMDN messages should extend to support poll messages. DUT will send the poll message to group chat participants, with all the possible options associated with the poll message. When the participants, select any options, it would be notified to the DUT using the IMDN message to DUT. Further, the DUT would publish the data to all the participants.

[0120] FIG. 16 is a flow diagram 1600 illustrating various operations for handling the IMDN message in the RCS system, while managing the IMDN messages for the emoticons in the RCS system, according to the embodiments as disclosed herein. The operations (1602-1606) are performed by the emoticon controller 110f.

[0123] FIG. 17 is a sequential diagram illustrating various operations involved in providing IMDN messages for the emoticons, according to the embodiments as disclosed herein. At 1702, the communication session is established between the first electronic device 100a and the second electronic device 100b. At 1704, the user of the first electronic device 100a sends the IMDN message to the second electronic device 100b. The user can receive the emoticons from the other end, for the messages he/she sent. This emoticons from the second electronic device 100b for each sent /received message can be delivered using the extended IMDN method at 1706.

[0130] In an embodiment, the IMDN message can be used to get a feedback about the message shared by the user to the group of participants. Assume, the user of the first electronic device 100a sent a forward message in the group, the participants in the group can express their opinions about the forward message by sending the feedback to the message. The opinions can be sent to the first electronic device 100a, so that the user of the electronic device 100a will come to know the response for the message. Based on the response, the user of the electronic device 100a can decide to forward that message to further people or not. 

Abstract:

Embodiments herein provide a method for handling IMDN message in a RCS system. The method includes sending, by a first electronic device 100a, an IMDN restore message to restore a content deleted by the first electronic device 100a to at least one second electronic device 100b-100n. The IMDN restoremessage comprises an IMDNIMDN message from the first electronic device 100a. Further, the method includes determining, by the at least one second electronic device 100b-100n, the deleted content based on the IMDN identifier. Further, the method includes sending, by the at least one second electronic device 100b-100n, the deleted content to the first electronic device 100a.

Claims:

1. (Currently Amended) A method for handling an instant message disposition notification (IMDN) message in a rich communication service (RCS) system, comprising:
receiving, by a first electronic device[[ 100a]], a content from at least one second electronic device
displaying, by the first electronic device[[ 100a]], the content;
deleting, by the first electronic device[[ 100a]], the content; and
sending, by the first electronic device[[ 100a]], an IMDNrestore message to restore a content deleted by the first electronic device[[ 100a]] to at least one second electronic device
wherein the IMDN restoremessage comprises an IMDN

2. (Currently Amended) The method of claim 1, further comprising:
receiving, by the first electronic device[[ 100a]], the deleted content from the at least one second electronic device


3. (Currently Amended) The method of claim 1, further comprising:
sending, by the first electronic device[[ 100a]], an RCS message to the at least one second electronic device
receiving, by the first electronic device[[ 100a]], a first IMDN
modifying, by the first electronic device[[ 100a]], the RCS message;
sending, by the first electronic device[[ 100a]], the modified RCS message to the at least one second electronic device
receiving, by the first electronic device[[ 100a]], a second IMDNthe modified RCS message is delivered to the at least one second electronic device

4. (Currently Amended) The method of claim 3, wherein modifying, by the first electronic device[[ 100a]],[[ ]] the RCS message comprises:
determining, by the first electronic device[[ 100a]], an IMDN identifier and an original header associated with the RCS message; and
modifying, by the first electronic device[[ 100a]], content of the RCS message by adding a new header sequence indicating the same IMDN identifier associated with the RCS message in the modified RCS message.

5. (Currently Amended) The method of claim 1, further comprising:
receiving, by the first electronic device[[ 100a]], a IMDN message including at least one emoticon from the at least one second electronic device


6. (Currently Amended) The method of claim 1, further comprising:
sending, by the first electronic device[[ 100a]], a poll message to the at least one second electronic device
receiving, by the first electronic device[[ 100a]], a poll response comprising at least one option selected [[form]]from the plurality of options from each of the at least one second electronic device
publishing, by the first electronic device[[ 100]], the at least one selected option from each of the at least one second electronic devicemessage comprising the at least one selected option to the at least one second electronic device

7. (Currently Amended) The method of claim 1, further comprising:
sending, by the first electronic device[[ 100a]], a IMDN message to the at least one second electronic device
receiving, by the first electronic device[[ 100a]], a feedback corresponding to the IMDN message from the at least one second electronic device
storing, by the first electronic device[[ 100a]], the feedback; and
performing, by the first electronic device[[ 100a]], one of: re-sending the IMDN message to the at least one second electronic device

8. (Currently Amended) The method of claim 1, further comprising sending, by the first electronic device[[ 100a]], an IMDN message to the at least one second electronic device

9. (Currently Amended) A system [[1000]] for handling an instant message disposition notification (IMDN) message in a rich communication service (RCS) system, comprising:
a first electronic device [[100a]] configured to communicate with at least one second electronic device
wherein the first electronic device [[100a]] is configured to:
receive a content from at least one second electronic device
display the content,
delete the content, and
send an IMDNrestore message to restore the[[a]] content deleted by the first electronic device [[100a]] to the at least one second electronic devicemessage comprises an IMDN

10. (Currently Amended) The system [[1000]] of claim 9, wherein the first electronic device [[100a]] is configured to:
receive the deleted content from the at least one second electronic device
send a notification indicating restoration of the deleted content to the at least one second electronic device

11. (Currently Amended) The system [[1000]] of claim 9 wherein the first electronic device [[100a]] is configured to:
send an RCS message to the at least one second electronic device
receive a first IMDN
modify the RCS message;
send the modified RCS message to the at least one second electronic device
the modified RCS message is delivered to the at least one second electronic device

12. (Currently Amended) The system [[1000]] of claim 11, wherein modifying the RCS message comprises:
determining an IMDN identifier and an original header associated with the RCS message;
modifying content of the RCS message by adding a new header sequence indicating the same IMDN identifier associated with the RCS message in the modified RCS message.

13. (Currently Amended) The system [[1000]] of claim 9,wherein the first electronic device [[100a]] is configured to:
receive the IMDN message including the at least one emoticon from the at least one second electronic device
the first electronic device [[100a]] configured to display the IMDN message including the at least one emoticon.

14. (Currently Amended) The system [[1000]] of claim 9, wherein the first electronic device [[100a]] is configured to: 
send a poll message to the at least one second electronic device
receive a poll response comprising at least one option selected [[form]]from the plurality of options from each of the at least one second electronic device
publish the at least one selected option from each of the at least one second electronic devicemessage comprising the at least one selected option to the at least one second electronic device


send a IMDN message to the at least one second electronic device
receive a feedback corresponding to the IMDN message from the at least one second electronic device
store the feedback, and
perform one of: re-send the IMDN message to the at least one second electronic device, or stop re-sending of the IMDN message to the at least one second electronic device

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a first electronic device 100a configured to communicate…receive…display…delete…send…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner notes that the claimed “first electronic device” recites sufficient structure, as the Specification discloses the electronic device as including inter alia memory and a processor (Specification, ¶[0068]), which clearly link the claimed device to corresponding structure.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose the inventive concept of an electronic device deleting displayed content, and sending an Instant Message Disposition Notification (IMDN) message including an IMDN type and IMDN identifier of the deleted content to a second electronic device to restore the deleted 
	displaying, by the first electronic device 100a, the content;
	deleting, by the first electronic device 100a, the content; and
	sending, by the first electronic device 100a, an IMDN notification to restore a content deleted by the first electronic device 100a to at least one second electronic device 100b-100n, wherein the IMDN restore notification comprises an IMDN notification type with an original IMDN identifier of the deleted content (claim 1; similarly recited in claim 9).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441